Citation Nr: 1618949	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the post-operative residuals of three varicoceles, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a neurological condition of the extremities, to include Charcot-Marie-Tooth disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a February 2015 hearing at the RO before the undersigned.  A transcript is in the record.  

At his February 2015 hearing before the Board, the Veteran raised the issue of entitlement to an annual clothing allowance due to the post-operative residuals of three varicoceles.  This is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (2015).


The issue of entitlement to service connection for a neurological condition of the extremities, to include Charcot-Marie-Tooth disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran has three scars which are the service-connected residuals of his varicocele surgery; the overall evidence shows that the three scars are painful, but none of these scars is unstable.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, but no more, for the post-operative residuals of three varicoceles have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, 4.118, Code 7801, 7802, 7803, 7804, 7805 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations state that VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a November 2010 letter.  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his disability.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained.  He testified at the February 2015 hearing that all treatment has been from VA, and he has not identified any pertinent private medical records.  Although the record indicates that the Veteran was advised to submit a claim for Social Security Administration (SSA) disability benefits, it also indicates that he was not receptive to this advice, and there is no record of a claim having been filed.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's service connected scars and their current symptomatology.  When asked by the undersigned, the Veteran denied receiving treatment from any source other than VA.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the 10 percent evaluation assigned to residual scars from his varicocele surgeries is insufficient to reflect the impairment they produce.  He states that his scars are painful and that the pain is exacerbated when they come into contact with his clothing.  Before discussing the merits, the Board will set forth the relevant laws and regulations.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for the residuals of three varicoceles was established in an October 1979 rating decision.  A zero percent rating was assigned.  The rating was increased to 10 percent under the rating criteria for painful scars in a December 2006 rating decision, effective from April 25, 2006.  The Veteran initiated the current claim in September 2010.

The Veteran's original disabilities were varicoceles.  Following corrective surgery, the residual conditions became scars.  Thus, the Veteran's current disability is evaluated under the rating criteria for scars, DC 7120-7804.  See 38 C.F.R. § 4.27 (discussing the use of hyphenated diagnostic codes).  

Under the current criteria for 38 C.F.R. § 4.118, Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804.  

The evidence includes the report of a January 2011 VA examination.  The claims folder was reviewed by the examiner.  There was a history of four surgeries for varicoceles.  Since discharge, there had been two additional surgeries for hernia.  The Veteran reported an occasional ache in his groin about once a week.  He did not take any medications but he wore briefs for scrotal support.  The Veteran did not have any symptoms due to genitourinary disease, and he did not have any urinary symptoms.  On examination, the Veteran did not have any abdominal or flank tenderness.  There were three scars in the left groin.  Their appearance was unchanged from previous examinations.  They were not tender, elevated, or depressed.  No recurrent inguinal hernia was noted and no varicoceles were found.  

A second VA examination was conducted in May 2013.  The claims file was reviewed by the examiner.  Under medical history, the Veteran's claim that he has intermittent weekly pain with constant tenderness of the scars to palpation or from pressure from his clothes such as that caused by elastic or a belt was recorded.  Also in the history section, the examiner checked "yes" when asked if any of the scars of the trunk or extremities were painful.  He also checked the box for "3" to specify the number of painful scars.  The pain was described as intermittent aching type pain and constant tenderness to palpation of the scars in the lower abdomen/groin.  None of the scars were reported to be unstable, and none of the scars were both painful and unstable.  However, in the section of the report that described the functional impact of the scars, the findings from the physical examination were recorded.  The first scar was described as 12.5 centimeters with tender, slightly indurated thickening below the middle of the scar.  The second scar was 
6 centimeters and was not tender, elevated, or depressed.  The third scar was 
10 centimeters, slightly tender in the middle, and not elevated, depressed, or adherent.  

At the February 2015 hearing, the Veteran testified that his scars were painful.  He added that tight clothing would exacerbate his pain.  Belts were unable to be worn.  The Veteran indicated that the appearance of his scars would change, in that they sometimes appeared to be raised.  

The Board finds that the evidence is in equipoise regarding the Veteran's claim for an increased rating.  As such, a 20 percent rating, but no more, is warranted.  
A 20 percent rating requires three or four scars that are painful or unstable, and the Veteran has testified that all three of his scars are painful.  The May 2013 examination report notes three painful scars in the medical history section of the report.  However, the objective evidence includes the January 2011 examination which found that none of the scars were tender.  The objective findings from the May 2013 physical examination show that only two of the Veteran's three scars were tender to palpation.  Based on these findings, the Board finds that equipoise has been met.  38 C.F.R. § 4.118, Code 7804.  

A rating in excess of 20 percent is not warranted as the Veteran does not have 5 or more painful or tender scars.  Additionally, the overall evidence, to include the findings from the two VA examination reports during the appeal period, does not reflect that any scar is both unstable and painful so as to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

In reaching this decision, the Board has considered the application of other rating codes for the evaluation of scars but finds that there are none that are more appropriate.  The Veteran does not have any service connected scars of the hand, face, or neck, and he does not have any service connected burn scars.  38 C.F.R. § 4.118, Codes 7800, 7801, 7802.  The Veteran has testified that his scars become painful when he bends at the waist, but pain is contemplated in the rating criteria that are currently assigned, and the two VA examinations are negative for any additional functional impairment.  38 C.F.R. § 4.118, Codes 7805.  

Furthermore, the examinations confirm that the Veteran does not currently have a varicocele, which precludes an evaluation under the rating criteria for varicose veins.  38 C.F.R. § 4.104, Code 7120.  There are no genitourinary symptoms attributable to this disability, which does not allow for evaluation under the rating criteria for the genitourinary system.  See 38 C.F.R. §§ 4.115a, 4.115b.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his scars.  The only symptom is pain, which is provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to his scars.  He has not been hospitalized for scars.  The Veteran is no longer employed on a full time basis, and attributes this to his non-service connected neurologic disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an increased rating to 20 percent, but no more, for the post-operative residuals of three varicoceles, is allowed.


REMAND

The Veteran contends that he has developed a neurological disability of his extremities.  This manifests itself in sensory and motor neuropathy of the legs.  He has also begun to experience symptoms in his arms and hands that affect his fine motor skills.  He believes that this disability is the result of exposure to contaminated drinking water when he was stationed at Camp Lejeune during active service.  

The record demonstrates that the Veteran was stationed at Camp Lejeune during the appropriate time period.  Exposure to the contaminated drinking water has been established.  

The medical evidence further demonstrates that while a definite diagnosis for the Veteran's neurological disability has not been established, the diagnosis that has been most frequently assigned is Charcot-Marie-Tooth disease.  

VA has sought and obtained two opinions that address the etiology of the Veteran's disability.  A January 2011 opinion merely states that there is no evidence that the contaminated water at Camp Lejeune causes Charcot-Marie-Tooth disease.  This opinion clearly lacks a rationale.  A June 2011 examination reached an impression of neuropathy with sensorimotor features.  It was uncertain if this was Charcot-Marie-Tooth disease or monoclonal gammopathy of undetermined significance.  An opinion adds that Charcot-Marie-Tooth is a hereditary motor and sensory neuropathy.  It further adds that it would not be caused by contaminated water at Camp Lejeune.  

The Board finds that these opinions are inadequate for two reasons.  First, the opinions merely address whether or not the Veteran's disability is the result of his exposure to contaminated water at Camp Lejeune.  However, the Veteran contends that he first experienced his symptoms during service, and he is not precluded from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  Therefore, an adequate medical opinion must address whether or not his disability was incurred in or due to service on any basis.  

Second, the Board notes that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, even if the Veteran's current disability is determined to be the hereditary Charcot-Marie-Tooth, service connection remains possible.  The VA General Counsel has drawn a distinction between congenital defects and congenital diseases.  Service-connection may be granted for diseases of congenital, developmental or familial origin.  In the instant cases, service connection is warranted if the evidence as a whole establishes that the familial condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a an appropriate VA examination(s).  The claims folder must be provided to the examiner for use in the study of this case, and the report should note that it has been reviewed.  All indicated tests and studies should be conducted.  

At the completion of the examination, interview, and review of the record, the examiner should provide an opinion on the following:

A) What is the diagnosis of the Veteran's neurologic disability of the extremities?  

B) If the diagnosis is determined to be Charcot-Marie-Tooth, is this abnormality considered a disease (capable of getting better or worse) or a defect (a static condition)? 

i) If considered a disease, it is as likely as not that the congenital disease has its onset in or was aggravated (increased in severity beyond natural progression) by active service, to include but not limited to exposure to contaminated water at Camp Lejeune? 

ii) If considered a defect, does the Veteran have any superimposed disabilities due to Charcot-Marie-Tooth?  If so, is it as likely as not that any superimposed disability was due to an event or illness during active service, to include but not limited to exposure to contaminated water at Camp Lejeune?

C) If the diagnosis of the Veteran's neurologic disability is found to be something other than Charcot-Marie-Tooth or any other hereditary abnormality, is it as likely as not that it was incurred due to a period of active service, to include but not limited to exposure to contaminated water at Camp Lejeune?

Note the examiner(s):  "Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are.

A comprehensive rationale for all opinions should be provided.  The sole reason for a negative opinion cannot be the absence of records to verify treatment for the claimed disability during service or following service.  The Veteran's contention that he first experienced symptoms during service should be addressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


